711 N.W.2d 19 (2006)
474 Mich. 1064
Collette BIELAT, and Edward Bielat, Plaintiffs, and
Calvin Jennette, and Wieslawa Jennett, Plaintiffs-Appellees,
v.
SOUTH MACOMB DISPOSAL AUTHORITY, Defendant-Appellant, and
Macomb Township, Defendant.
Docket No. 127667, COA No. 249147.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the motion for reconsideration of this Court's order of October 14, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.